DETAILED ACTION
The following FINAL Office Action is in response to Applicant’s Response filed on 02/18/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1, 4-5, 7-12, 15-17, and 19-23 were previously pending and subject to a non-final Office Action mailed 11/18/2020. Claims 1, 4, 12, 16, and 20 were amended. Claims 1, 4-5, 8-12, 15-17, and 20-23 are currently pending and are subject to the final Office Action below. 

	Response to Arguments
35 USC § 103
Applicant’s arguments, see pages 10-14, filed 02/18/2021, with respect to the 35 U.S.C. 103 rejections of Claims 1, 4-5, 8-12, 15-17, and 20-23 have been fully considered and are persuasive. Accordingly, the 35 U.S.C. 103 rejection of Claims 1, 4-5, 8-12, 15-17, and 20-23 have been withdrawn.  

	
	

	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-5, 8-12, 15-17, and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, Claims 1, 12, and 20 recite “determining, by the one or more processors, based on the current location of the user within the venue and the transportation route and based on a predicted probability exceeding a pre-determined threshold, based on a determination by a cognitive agent, an occurrence of a transportation event, wherein the transportation event comprises an earlier available transportation route” and “selecting, by the one or more processors, from the one or more prospective alternate transportation routes, the one or more alternate transportation routes, based on comparing parameters of the prospective alternate transportation routes to the user preferences and identifying the one or more alternate transportation routes as compatible with the user preferences, wherein the 
Examiner understands the “determining” limitation (“Determining, by the one or more processors, based on the current location of the user within the venue and the transportation route and based on a predicted probability exceeding a pre-determined threshold, based on a determination by a cognitive agent, an occurrence of a transportation event, wherein the transportation event comprises an earlier available transportation route”) as based on three factors (current location of the user within the venue, the transportation route, and a determination by a cognitive agent that a predicted probability exceeds a pre-determined threshold), determining the occurrence or existence of an earlier available transportation route. 
The closest description of such feature appears to be paragraphs 31-32 and 46 of the specification where “In an embodiment of the present invention, the program code determines whether there is a probability of a delay (i.e., exceeding a pre-defined likelihood threshold) by utilizing either a custom or known cognitive agent (¶ 31)…to match the transportation route and currently available weather predictions with historical data, with a certain confidence level, thus adding additional intelligence to any prediction of a possible delay due to inclement weather (¶ 32)… the program code determines the occurrence of a transportation event by: obtaining historical information related to the transportation route and past weather events affecting the transportation route, parsing the historical information by applying a statistical information extraction to the information, based on the statistical information extraction, generating at least one value for a an estimate attribute reflecting a predicted probability for a weather delay of the transportation route, and determining, based on the predicted probability exceeding a pre-determined threshold, the potential weather delay of the transportation route (¶ 46)”. 

Examiner understands the “Selecting” limitation (“selecting, by the one or more processors, from the one or more prospective alternate transportation routes, the one or more alternate transportation routes, based on comparing parameters of the prospective alternate transportation routes to the user preferences and identifying the one or more alternate transportation routes as compatible with the user preferences, wherein the user preferences comprise a distance to a new route departure location within the venue from the current location of the user within the venue and social sentiment of the user regarding the distance”) as based on comparing parameters of the prospective alternate transportation routes to user preferences and selecting the transportation route where the parameters are compatible with the user preferences and where the user preferences are 1) a distance to a new route departure location within the venue from the current location of the user within the venue and 2) social sentiment of the user regarding the distance. 
The closest description of such feature appears to be paragraphs 29 and 35 of the specification where “the program code obtains social sentiments expressed by the user while at the venue from the user's social media accounts. In order to obtain the social sentiment of the individual, in an embodiment of the present invention, the program code obtains recorded communications between the user and travel representative within the venue. In another embodiment of the present invention, the program 
Thus, the specification does not support the user preference of “Social sentiment of the user regarding the distance” as seen in the paragraphs cited above “physical distance of the user within the venue from the departure point of the alternate route” and “social sentiment of the user” are two distinct user preferences. Additionally, social sentiment of the user refers to whether the user has expressed they are angry with customer service or wait time; thus, the specification supports social sentiment of the user regarding customer service or wait time, but does not support social sentiment of the user regarding the distance. Examiner recommends Applicant amend the claim to remove “regarding the distance” from “social sentiment of the user regarding the distance”. Applicant may amend the claim to read “social sentiment of the user” or “social sentiment of the user regarding the customer service or wait time” 
Accordingly, the limitations emphasized above are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had 

Closest Prior Art
Current available prior art alone or in combination fail to disclose every element of independent claims 1, 12, and 20. Examiner noting the limitations of “determining, by the one or more processors, based on the current location of the user within the venue and the transportation route and based on a predicted probability exceeding a pre-determined threshold, based on a determination by a cognitive agent, an occurrence of a transportation event, wherein the transportation event comprises an earlier available transportation route” and “selecting, by the one or more processors, from the one or more prospective alternate transportation routes, the one or more alternate transportation routes, based on comparing parameters of the prospective alternate transportation routes to the user preferences and identifying the one or more alternate transportation routes as compatible with the user preferences, wherein the user preferences comprise a distance to a new route departure location within the venue from the current location of the user within the venue and social sentiment of the user regarding the distance” as the specific element not disclosed in current prior art alone or in combination. Examiner noting that the limitations not taught by prior art are also not supported by the specification as noted within the 112(a) rejection above. 
The following are the closest prior art:
Shields (US Patent No. 9665998) teaches determining alternate transportation routes for a user within a venue. However, Shields does not teach the “determining” and “selecting” limitations noted above. 
Yalcin et al. (US 2015/0161528) teaches using user preference information to select transportation routes and a distance to a new route departure location within the venue 
Busch et al. (US 2015/0348117) teaches  obtaining, by the one or more processors, user preference information from the current location of the user within the venue. However, Busch does not teach the “determining” and “selecting” limitations noted above.
Altaf et al. (US 2006/0155591) teaches determining, by the one or more processors, based on the current location of the user within the venue and the transportation route, an occurrence of a transportation event, wherein the transportation event comprises an earlier available transportation route. However, Altaf does not teach the “determining” and “selecting” limitations noted above.
Wang et al. (US 2016/0117616) teaches determining delay in transportation routes based on the probability of weather events exceeding a threshold. However, Wang does not teach the “determining” and “selecting” limitations noted above.
Truitt (US 2014/0122153) teaches in ¶ 50-52 a maximum travel distance criteria of the user. However, Truitt does not teach the “determining” and “selecting” limitations noted above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495.  The examiner can normally be reached on Monday to Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.M./Examiner, Art Unit 3628